department of the treasury internal_revenue_service washington d c date cc ebeo tl-n-6138-96 uilc and number release date internal_revenue_service national_office field_service_advice memorandum for from chief branch ebeo cc ebeo subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue whether the service should pursue the theory that the if they would otherwise be deductible under this chapter language of sec_404 means that both cash and accrual basis taxpayers must satisfy the all-events and economic_performance tests of sec_461 in order for qualified_plan contributions to be deductible under sec_404 conclusion the service should not pursue the theory that the if they would otherwise be deductible under this chapter language of sec_404 means that both cash and accrual basis taxpayers must satisfy the all-events and economic_performance tests of sec_461 in order for qualified_plan contributions to be deductible under sec_404 law and analysis prior to the tax_reform_act_of_1986 tra pub_l_no sec_404 provided as follows a general_rule -- if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under sec_162 relating to trade_or_business_expenses or sec_212 relating to expenses for the production_of_income but if they satisfy the conditions of either of such sections they shall be deductible under this section subject however to the following limitations as to the amounts deductible in any year section1851 b c i of tra’86 amended sec_404 to substitute this chapter for sec_162 relating to trade_or_business_expenses or sec_212 relating to expenses for the production_of_income and if they would otherwise be deductible for if they satisfy the conditions of either of such sections accordingly sec_404 now provides as follows a general_rule --if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section subject however to the following limitations as to the amounts deductible in any year the legislative_history explains that the change was intended to clarify that the deduction-timing rules for nonqualified_deferred_compensation arrangements apply to any plan or method of deferring compensation regardless of the section under which the amounts might otherwise be deductible and that the amounts shall be deductible under sec_404 and shall not otherwise be deductible under any other section the clarification was necessary to prevent taxpayers from asserting that deferred_compensation is attributable to capitalizable compensation expenses and thereby accelerate the timing of the deduction for such deferred_compensation s rep no 99th cong 2nd sess sec_461 provides that the amount of any deduction or credit is taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 and sec_1_461-1 provide that under the accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1 d iii also provides in part that e xcept as otherwise provided in any internal revenue regulation revenue_procedure or revenue_ruling the economic_performance requirement is satisfied to the extent that any amount is otherwise deductible under sec_404 sec_1_461-4 was effective date in addition the economic_performance rules never apply to cash_method taxpayers case development hazards and other considerations based on the legislative_history cited above we do not believe that the tra’86 change in the specific language of sec_404 affects the meaning of sec_404 sec_404 prior to its amendment by tra’86 specifically referenced sec_162 and sec_212 and required that contributions otherwise satisfy the requirements applicable to deductions under those sections namely that the contributions must be ordinary necessary and reasonable business_expenses how the sec_461 accounting rules may apply to qualified_plan contributions is not well- established prior to erisa several cases held that in order for contributions made after the close of an employer’s taxable_year to be deductible under sec_404 the employer must establish that it had a liability to make that contribution by the close of its taxable_year sec_404 provides that a deductible contribution must be on account of a taxable_year see misceramic tile inc v commissioner tcmemo_1968_31 employer contributions to defined_benefit_plan held deductible under sec_404 because plan document and board_of director resolution created a liability 532_f2d_1021 5th cir court denied deduction for employer contributions to profit sharing plan under sec_404 because fact of liability requirement was not satisfied when board_of directors did not take action by end of employer’s taxable_year see also 597_f2d_1379 ct_cl and cases cited therein court held that the on account of requirement of sec_404 requires taxpayer to establish some link between contribution and year for which contribution deduction is claimed however to our knowledge no case has addressed whether a similar requirement would apply if the contribution had been made prior to the close of the employer’s taxable_year under sec_404 see 78_tc_1187 fn court noted respondent apparently because the statute allows the deduction when paid does not argue that accrual accounting principles or any of the cases dealing with prepaid expenses have any application however it is well-established that the economic_performance rules never apply to cash_method taxpayers see sec_461 in addition no clear and explicit guidance has been issued by the service on this issue revrul_71_38 1971_1_cb_130 which provided that a deduction under sec_404 required an employer to establish a fact of liability prior to the close of its taxable_year was later declared obsolete under revrul_84_50 1984_1_cb_279 but see revrul_74_468 c b which was not addressed in revrul_84_50 employer liability for contributions to a qualified profit sharing plan is established by the plan’s terms to the extent they exist any contributions in excess of those stipulated by the plan require that additional action be taken by the employer to establish its liability for the contribution and to notify participants in addition under sec_1_404_a_-1 a contribution made after the close of an employer’s taxable_year which under sec_404 must be made on account of the employer’s preceding_taxable_year must be accruable under sec_461 in order to be deductible however the regulations do not address the applicability of sec_461 to contributions made under sec_404 accordingly because the case law and published guidance on this issue are unclear we believe that absent additional guidance there would be substantial litigation hazards to overcome before we could successfully argue the issue therefore we do not recommend pursuing the theory that the if they would otherwise be deductible under this chapter language of sec_404 means that both cash and accrual basis taxpayers must satisfy the all-events and economic_performance tests of sec_461 in order for qualified_plan contributions to be deductible under sec_404 however while we do not recommend pursuing the theory discussed above we continue to believe that contributions made after the close of an employer’s taxable_year and prior to the due_date of the employer’s tax_return must be made on account of such taxable_year under sec_404 this position is supported by recent decisions of the tax_court and the ninth circuit in 107_tc_1 aff’d u s t c para big_number 9th cir date and airborne freight corporation v united_states u s t c para big_number w d wash rev’d u s t c para big_number 9th cir date in which the courts held that the plain meaning of sec_404 precludes an employer from deducting for its current taxable_year payments that were attributable to compensation earned by plan participants after the end of that taxable_year the courts noted that the procedures that employers and administrators use to determine contribution amounts eg determined by the hours or weeks of employee service rendered during the immediately preceding month clearly indicate that such contributions are not made on account of the employer’s current taxable_year as required by sec_404 although lucky stores and airborne freight involved collectively-bargained multiemployer defined benefit plans the reasoning of these cases is equally applicable to sec_401 plan contributions because in both collectively-bargained multiemployer defined benefit plans and sec_401 plans the contributions made by an employer relate to specific work performed by the employee for a particular period of time eg month these situations are distinguishable from situations involving contributions made to single employer defined benefit plans because contributions to such plans are not related to specific work performed for a particular period of time but rather they are based in general on an actuarial calculation of the minimum amount that must be paid for the valuation year in order to fund the benefits under the plan in accordance with an acceptable actuarial cost method as required by sec_412 and the maximum amount that may be paid and deducted by the employer under sec_404 if you have any further questions please call chief branch ebeo by michael roach branch chief cc ebeo
